Citation Nr: 0326831	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to assignment of a higher disability rating for 
limitation of motion, right knee, status post ACL repair with 
arthritic changes, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1981 to December 
1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in May 2002 and a 
substantive appeal was received in June 2002.


REMAND

In her substantive appeal, the veteran reported that she had 
been receiving medical treatment at the VA facility in 
Dublin.  However, in correspondence dated November 2002, the 
veteran indicated that she was being scheduled for an 
orthopedic consultation Augusta.  These records are not in 
the veteran's claims file.    Because the veteran has 
identified additional evidence possibly relevant to her 
claim, the Board believes that the case must be returned to 
the RO for additional action before appellate review is 
appropriate.

Additionally, pursuant to 38 U.S.C.A. § 5103(a), upon receipt 
of a complete or substantially complete claim, VA must notify 
the claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement this statutory provision has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Appropriate action at the RO level to 
ensure compliance with this recent development is also 
necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should contact the veteran and 
ask her to identify the exact name of the 
facility and/or physician in Augusta 
where she received treatment for her 
right knee.  The RO should make 
arrangements to obtain the records 
identified by the veteran.

3.  After undertaking any additional 
development deemed necessary (including 
another VA orthopedic examination if 
warranted), the RO should then review the 
expanded record (to include all evidence 
received since August 2002 supplemental 
statement of the case) and determine 
whether entitlement to assignment of an 
increased rating for limitation of 
motion, right knee, status post ACL 
repair with arthritic changes is 
warranted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



